Name: 2008/43/EC: Council Decision of 20 December 2007 appointing a Lithuanian member and a Lithuanian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/6 COUNCIL DECISION of 20 December 2007 appointing a Lithuanian member and a Lithuanian alternate member of the Committee of the Regions (2008/43/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Lithuanian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the end of the mandate of Mr Gediminas PAVIRÃ ½IS. A seat as an alternate member has fallen vacant following the resignation of Mr Edmundas Ã ESNA, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member: Mr Gediminas PAVIRÃ ½IS, member of the council of Vilnius district municipality (change of mandate), and (b) as an alternate member: Mr Andrius KUPÃ INSKAS, mayor of Kaunas city municipality. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 56, 25.2.2006, p. 75.